Citation Nr: 1000347	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  09-44 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to January 
1947, and from November 1950 to February 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he has had tinnitus resulting from 
inservice gunfire since service.  A July 2007 private 
audiological evaluation diagnosed tinnitus and noted a 
positive noise exposure history of gunfire and while working 
in a cannery.  "In a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim."  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination with opinion regarding the 
etiology of the Veteran's tinnitus is needed prior to a 
resolution of this claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the etiology of any current tinnitus.  
Following review of the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the Veteran has any current tinnitus 
that is related to his active military 
service.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran a supplemental statement of the 
case and give him time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

